                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

RAYMOND J. BERGERON DAVILA,

                       Plaintiff,
v.                                                       Case No. 18-CV-1532-JPS

ANTONIO CHAVEZ,
                                                                           ORDER
                       Defendant.


       Plaintiff Raymond J. Bergeron Davila, who is incarcerated at the

Racine County Jail (the “Jail”), proceeds in this matter pro se. He filed a

complaint alleging that Defendant violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Due to Plaintiff’s indigence, the Court waived payment of an initial

partial filing fee in his case. (Docket #7).1 The Court proceeds to screen the

complaint.

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or



       1 On November 9, 2018, Plaintiff filed a confusing motion that either asks
the Court to waive payment of an initial partial filing fee, or to waive payment of
any fees in this case. (Docket #8). The first request is moot. The second request will
not be granted. Plaintiff owes the full filing fee simply by virtue of having filed
this action. The Court has merely ruled that he need not prepay that sum. Plaintiff’s
motion will, therefore, be denied.
that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations




                                  Page 2 of 7
“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill.

of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo,

446 U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff alleges that on April 27, 2016, while he was incarcerated in

the Jail, staff responded to his attempted suicide. (Docket #1 at 2). Plaintiff

was taken to and secured in a restraint chair. Id. Defendant allegedly hit

Plaintiff in the chest while he was restrained. Id. Plaintiff says this caused

him pain and sleeplessness for two days. Id. at 3. Plaintiff further alleges

that Defendant threatened to hit him again if he complained about the first

punch. Id.




                                  Page 3 of 7
       Plaintiff raises a claim for excessive force, and because he was a pre-

trial detainee at the time of the relevant incident, his claim arises under the

Due Process Clause of the Fourteenth Amendment. In the excessive force

context, the Due Process Clause, which prohibits all “punishment,” affords

broader protection than the Eighth Amendment’s protection against only

punishment that is “cruel and unusual.” See Wilson v. Williams, 83 F.3d 870,

875 (7th Cir. 1996).

       The     Fourteenth     Amendment         prohibits    the    “objectively

unreasonable” use of force on a pre-trial detainee. Kingsley v. Hendrickson,

135 S. Ct. 2466, 2473 (2015). Objective reasonableness “turns on the facts and

circumstances of each particular case,” and the court must make this

determination “from the perspective of a reasonable officer on the scene.”

Id. The court must also account for the jail officials’ need to “preserve

internal order and discipline and to maintain institutional security.” Id.

(quotation omitted). Considerations that bear on the reasonableness or

unreasonableness of the force used may include, among other things: “the

relationship between the need for the use of force and the amount of force

used; the extent of the plaintiff’s injury; any effort made by the officer to

temper or to limit the amount of force; the severity of the security problem

at issue; the threat reasonably perceived by the officer; and whether the

plaintiff was actively resisting.” Id. Taking Plaintiff’s allegations as true, it

does not appear that he posed any threat which required Defendant to

strike him. Whether the facts bear this out must be left for another day.

       Plaintiff further suggests that Defendant violated his right of access

to the courts, but he will not be allowed to proceed on such a claim.

Prisoners do have a right to access the court system. Lehn v. Holmes, 364 F.3d

862, 865–66 (7th Cir. 2004). Correctional officers “must respect that right by


                                  Page 4 of 7
not impeding prisoners’ efforts to pursue legal claims.” Ortiz v. Downey, 561

F.3d 664, 671 (7th Cir. 2009). To state an access-to-courts claim, Plaintiff

needed to allege that “prison officials failed to assist in the preparation and

filing of meaningful legal papers [and] some quantum of detriment caused

by the challenged conduct[.]” Lehn, 364 F.3d at 868 (quotation omitted).

Assuming without deciding that Defendant’s threat somehow interfered

with Plaintiff’s ability to access the court system, he suffered no prejudice.

Plaintiff has not shown that the threat resulted in “an inability to pursue a

legitimate challenge to a conviction, sentence, or prison conditions.” Ortiz,

561 F.3d at 671 (quotation omitted).

       Therefore, the Court finds that Plaintiff may proceed on the

following claim pursuant to 28 U.S.C. § 1915A(b): The use of excessive force

against Plaintiff, in violation of the Fourteenth Amendment, by Defendant

on April 27, 2016.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to waive the

filing fee in this matter (Docket #8) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that the United States Marshal shall

serve a copy of the complaint and this order upon Defendant pursuant to

Federal Rule of Civil Procedure 4. Plaintiff is advised that Congress requires

the U.S. Marshals Service to charge for making or attempting such service.

28 U.S.C. § 1921(a). The current fee for waiver-of-service packages is $8.00

per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2),

(a)(3). Although Congress requires the Court to order service by the U.S.


                                 Page 5 of 7
Marshals Service precisely because in forma pauperis plaintiffs are indigent,

it has not made any provision for these fees to be waived either by the Court

or by the U.S. Marshals Service;

       IT IS FURTHER ORDERED that Defendant shall file a responsive

pleading to the complaint;

       IT IS FURTHER ORDERED that the agency having custody of the

plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from the plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to the plaintiff’s trust account and forwarding payments to the

Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, county, state, or federal, the

transferring institution shall forward a copy of this Order along with

plaintiff’s remaining balance to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that the plaintiff shall submit all

correspondence and legal material to:

                     Office of the Clerk
                     United States District Court
                     Eastern District of Wisconsin
                     362 United States Courthouse
                     517 E. Wisconsin Avenue
                     Milwaukee, Wisconsin 53202

       PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE

COURT’S CHAMBERS. It will only delay the processing of the matter. As



                                   Page 6 of 7
each filing will be electronically scanned and entered on the docket upon

receipt by the clerk, the plaintiff need not mail copies to the defendants. All

defendants will be served electronically through the court’s electronic case

filing system. The plaintiff should also retain a personal copy of each

document filed with the court.

       The plaintiff is further advised that failure to make a timely

submission may result in the dismissal of this action for failure to prosecute.

In addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 19th day of December, 2018.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 7 of 7
